Citation Nr: 0720198	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-00 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.    Entitlement to service connection for sinus allergies.

2.    Entitlement to service connection for a low back 
disability.

3.    Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The veteran who had active duty service from June 1975 to 
October 1979.  He also reportedly had service in the Air 
National Guard from 1981 to July 2004, the date of his claim.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of service connection for a low back disability 
and a left knee disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Sinus allergies were not present during active service or for 
many years thereafter, and are not otherwise related to such 
service.


CONCLUSION OF LAW

Sinus allergies were not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In letters dated in 
September 2001 and April 2004, the veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim, of what part of that evidence he was to 
provide, and what part VA would attempt to obtain for him.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  
Collectively, the September 2001 and April 2004 letters 
advised the veteran to send additional information or 
evidence within 60 days of the date of the letter and that he 
should make sure VA received the additional evidence within 
one year from the date of the letter.  The veteran was also 
advised to let VA know if there is evidence or information 
that he thought would help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran both in September 2001 prior to the 
rating decision, and in April 2004 after the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all available private and VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c); 38 C.F.R. 
§ 3.159(c)(2), (3).  For the reasons set forth above, and 
given the facts of this case, the Board finds that no further 
notification or assistance is necessary, and deciding the 
appeal at this time is not prejudicial to the veteran.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, given 
the determination as to the present claim, the Board finds 
that this constitutes harmless error.      


Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).


Analysis

The veteran maintains that his sinus allergies warrant 
service connection.  

In reaching its decision, the Board has taken into account 
all of the evidence of record, to include the veteran's 
service medical records, VA clinical records, and post-
service private treatment reports.  Service medical records 
are silent for any references to the veteran having any 
complaints, treatment, or diagnosis of sinus allergies.  
Various medical examinations in service show that his sinuses 
were clinically evaluated as normal; and there was no 
indication that the veteran had any sinus allergies.  
Further, in various reports of medical history, the veteran 
did not indicate whether he had sinus allergies.  Although 
the veteran was seen in January 1978 for complaints of 
rhinitis, the veteran was ultimately diagnosed with a cold.       

The Board finds this evidence weighs against a finding of 
chronicity or continuity of symptomatology.  Records from the 
VA medical facility disclose treatment for allergies as early 
as September 2002, over two decades after his separation from 
active-duty service.  Thus, there is a complete lack of 
objective evidence of any complaint, treatment, or diagnosis 
of a sinus allergy for over 25 years after separation from 
service.  This period without treatment suggests that there 
was not been chronicity or a continuity of symptomatology, 
and it weighs heavily against the claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).

In addition, none of the veteran's post-service medical 
records contain any indication that his sinus allergies are 
etiologically related to his active-duty service.    

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of records fails to indicate 
that sinus allergies, first reported many years post service, 
had their onset in service or are otherwise related thereto.

Finally, the Board notes that the veteran's assertions in and 
of themselves are insufficient to support a grant of service 
connection.  It is undisputed that a lay person is competent 
to offer evidence as to facts within his personal knowledge, 
such as the occurrence of an in-service injury, or symptoms.  
However, given the evidence of record, the Board finds that 
the veteran's assertions are insufficient to establish a 
relationship between his military service and the disability 
at issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (Laypersons are not competent to offer medical 
opinions).  

Accordingly, the Board concludes that here was no 
relationship between the veteran's military service and his 
subsequent development of sinus allergies.  The evidence is 
not so evenly balanced that here is doubt as to any material 
issue.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107, 
7104; 38 C.F.R. §§  3.102, 3.303, 3.304.



ORDER

Service connection for sinus allergies is denied.


REMAND

The veteran is claiming service connection for his low back 
disability and left knee disability.  Service medical records 
show treatment for back pain in February 1978; and left knee 
in January 1979.  Various treatment records show treatment 
for the veteran's left knee with the most current evidence of 
record dated December 2003.  In addition, June 2003 VA 
treatment records show that the veteran complained of chronic 
low back pain.  Accordingly, this case is being remanded for 
a VA examination to determine the etiology of the veteran's 
aforementioned disabilities.  See 38 C.F.R. § 3.159(c)(4); 
38 U.S.C.A. § 5103A(d).

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate his service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or effective dates for the 
disabilities on appeal.  Since the appeal is being remanded 
for other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  





Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish disability ratings and/or 
effective dates for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completion of the above, the 
veteran should be afforded a VA 
orthopedic examination to determine the 
nature, extent and etiology for the low 
back disability and left knee disability 
claimed by the veteran.  It is imperative 
that the claims file be made available to 
the examiners for review in connection 
with the examinations.  A detailed 
medical history of the disabilities at 
issue should be obtained.  All necessary 
tests and studies should be accomplished, 
and all clinical manifestations should be 
reported in detail. 

The examiners should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any present low back 
disability and/or left knee disability 
had its onset in or is otherwise related 
to the veteran's period of military 
service.  Reasons and bases for all 
conclusions should be stated.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claims can be granted.  If the claims 
remain denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


